DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 05/13/2022, with respect to the rejection of Claims 1 and 7-10 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection of Claims 1 and 7-10 under 35 U.S.C. § 102 has been withdrawn. 
Applicant’s arguments, see page 6, filed 05/13/2022, with respect to the rejection of Claim 2 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of Claim 2 under 35 U.S.C. § 103 has been withdrawn. 
Applicant’s arguments, see page 6, filed 05/13/2022, with respect to the rejection of Claim 9 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claim 9 under 35 U.S.C. § 103 has been withdrawn. 
Applicant's arguments filed 05/13/2022 regarding the rejection of Claims 1-10 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Regarding Claim 1, the applicant has argued that the person having ordinary skill in the art (PHOSITA) typically uses the EVM algorithm to quantify the performance of a digital radio transmitter or receiver, thus the PHOSITA would not use the EVM algorithm to calculate the vital signs. However, a claim limitation can be an inventive concept without being an improvement in technology. The applicant has not explained how this qualifies as an improvement in technology over other known vital sign sensing methods. There is no explanation why using the EVM algorithm is an advantage over known vital sign sensing methods such as ultrasound, invasive catheters, accelerometers, electrocardiograms, photoplethysmography, and the like—simply a statement that a PHOSITA would not use the EVM algorithm to calculate the vital signs. 
Regarding Claim 1, it appears that the applicant is arguing that the technique features of the amended claims 1 and 7 are not performed in the human mind, and could not be. The applicant has cited the Wikipedia article for “Error Vector Magnitude”. However, if the claim language under broadest reasonable interpretation is broad enough to encompass performance in the human mind, Step 2A of the 101 analysis is satisfied. “Demodulating” in the context of signal processing can be as simple as shifting a phase or cutting out data above a threshold—both of which can be easily done with pen, paper, and the human mind. The Wikipedia article in question shows an example of a constellation diagram that also is simple enough to be drawn and calculated using pen and paper:

    PNG
    media_image1.png
    1056
    1000
    media_image1.png
    Greyscale

Figure 1: The example of a constellation diagram given in the Wikipedia article cited by the applicant.
Calculating a phase variation signal according to Claim 5 and the applicant’s specification on page 8, line 15 utilizes the following equation: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: The equation used to calculate a phase variation signal, according to Claim 5 and the applicant's specification.

This also is a single equation that can be done in the human mind with pen and paper. Finally, the additional components of “performing a spectrum analysis on the phase variation signal to extract the vital-sign signal by using the compute unit”, according to the applicant’s specification, involves a fast Fourier transform, which is well-known, understood, and conventional in the art. 
It is thus concluded that the claim language, when read in its broadest reasonable interpretation, can still be performed in the human mind. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “map[ing] the demodulated in-phase signal and the demodulated quadrature-phase signal to a constellation diagram to obtain an ideal vector and an error vector” encompasses the user mentally mapping a demodulated in-phase and quadrature signal to an constellation diagram in their mind and pen and paper. This also qualifies as a mathematical concept. See MPEP 2106.04(a)(2). Similarly, “calculating a phase variation signal according to the ideal vector and the error vector; and performing a spectrum analysis on the phase variation signal to extract the vital-sign signal by using the compute unit” encompasses the user manually calculating a phase variation signal according to the ideal vector and the error vector by using the equation disclosed by the applicant (Fig. 2 in this Office Action), and extracting a vital-sign signal. 
The additional elements, whether taken individually or as a whole, do not integrate this judicial exception into a practical application because there is no 
response or feedback to the abstract idea of extracting vital signs from data, 
improvement in the functioning of a computer, 
improvement to other technology or technical field, 
applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
implementing a judicial exception with a particular machine or manufacture that is integral to the claim, 
effecting a transformation or reduction of a particular article to a different state or thing, or 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As stated above, it is never explained how exactly “map[ping] the demodulated in-phase signal and the demodulated quadrature-phase signal to a constellation diagram to obtain an ideal vector and an error vector; calculating a phase variation signal according to the ideal vector and the error vector by using the compute unit; and performing a spectrum analysis on the phase variation signal to extract the vital-sign signal by using the compute unit” is an improvement to the technical field of vital sign sensing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of transmitting a transmitted signal to a subject by using a transmitter, receiving a reflected signal reflected from the subject as a received signal by using a receiver, and receiving the demodulated in-phase signal and the demodulated quadrature- phase signal by using a compute unit amount to insignificant data-gathering steps. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer). Furthermore, the IQ demodulator and IQ demodulation are well-known, routine, and conventional (WURC) in signal processing arts, as taught by Muehlmann et al (US 20100265044 A1, hereinafter Muehlmann) (“IQ demodulation per se is well known in the art”, [0016]). They are also recited at a high level of generality. Finally, the claim limitation of “performing a spectrum analysis on the phase variation signal to extract the vital-sign signal by using the compute unit”, when read in light of the specification which defines spectrum analysis to include a fast Fourier transform (page 8, line 21), also recites a well-known, routine, and conventional (WURC) activity in the signal processing art (see Boric-Lubecke (US 2008/0119716 Al);  “exemplary rate-finding techniques such as fast Fourier transform (FFT)…”, [0130]). Thus, there are no claim elements considered to amount to significantly more than the judicial exception, there are no inventive concepts recited, and the claim is not patent-eligible. 
Claim 4 recites wherein the compute unit utilizes equations to map the demodulated in-phase signal and the demodulated quadrature-phase signal to the constellation diagram. As utilizing equations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites a calculation of the phase variation signal. As a calculation of the phase variation signal can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 recites wherein the transmitted signal from the transmitter is a wireless communication signal. As setting the transmitted signal to be a wireless communication signal represents insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “map[ping] the demodulated in-phase signal and the demodulated quadrature-phase signal to a constellation diagram to obtain an ideal vector and an error vector” encompasses the user mentally mapping a demodulated in-phase and quadrature signal to an constellation diagram in their mind and pen and paper. This also qualifies as a mathematical concept. See MPEP 2106.04(a)(2). Similarly, “calculat[ing] a phase variation signal according to the ideal vector and the error vector, and perform[ing] a spectrum analysis on the phase variation signal to extract a vital-sign signal” encompasses the user manually calculating a phase variation signal according to the ideal vector and the error vector by using the equation disclosed by the applicant (Fig. 2 in this Office Action), and extracting a vital-sign signal. 
The additional elements, whether taken individually or as a whole, do not integrate this judicial exception into a practical application because there is no 
response or feedback to the abstract idea of extracting vital signs from data, 
improvement in the functioning of a computer, 
improvement to other technology or technical field, 
applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
implementing a judicial exception with a particular machine or manufacture that is integral to the claim, 
effecting a transformation or reduction of a particular article to a different state or thing, or 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As stated above, it is never explained how exactly “map[ping] the demodulated in-phase signal and the demodulated quadrature-phase signal to a constellation diagram to obtain an ideal vector and an error vector; calculat[ing] a phase variation signal according to the ideal vector and the error vector by using the compute unit; and perform[ing] a spectrum analysis on the phase variation signal to extract the vital-sign signal by using the compute unit” is an improvement to the technical field of vital sign sensing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the transmitter, the receiver, and the compute unit represent insignificant data-gathering steps. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer). Furthermore, the IQ demodulator is well-known, routine, and conventional (WURC) in signal processing arts, as taught by Muehlmann et al (“IQ demodulation per se is well known in the art”, [0016]). It are also recited at a high level of generality. Finally, the claim limitation of “perform[ing] a spectrum analysis on the phase variation signal to extract the vital-sign signal by using the compute unit”, when read in light of the specification which defines spectrum analysis to include a fast Fourier transform (page 8, line 21), also recites a well-known, routine, and conventional (WURC) activity in the signal processing art (see Boric-Lubecke (US 2008/0119716 Al);  “exemplary rate-finding techniques such as fast Fourier transform (FFT)…”, [0130]). Thus, there are no claim elements considered to amount to significantly more than the judicial exception, there are no inventive concepts recited, and the claim is not patent-eligible.
Claim 8 recites wherein the transmitter and the receiver are installed in a same communication device or installed in different communication devices. As these configurations represent insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites a plurality of transmitters, a plurality of receivers, a plurality of compute units and a signal processor, wherein the compute units are electrically connected to the receivers, respectively, for receiving demodulated in-phase signals and demodulated quadrature-phase signals from the receivers and configured to map the demodulated in-phase signals and the demodulated quadrature-phase signals to a plurality constellation diagrams to obtain a plurality of ideal vectors and a plurality of error vectors, calculate a plurality phase variation signals of the ideal vectors and the error vectors, and perform the spectrum analysis on the phase variation signals to extract a plurality vital-sign signals, the signal processor is electrically connected to the compute units for receiving the vital-sign signals and configured to determine a orientation of the subject according to the vital-sign signals. As these configurations comprising a plurality of hardware represent insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea found in Claim 7 and repeated here. Furthermore, it is possible to determine the orientation of a human subject in the mind, and this is not integration into a practical application or significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites wherein the transmitted signal from the transmitter is a wireless communication signal. As setting the transmitted signal to be a wireless communication signal represents insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art fails to disclose performing a spectrum analysis on a phase variation signal to extract a vital-sign signal by using a compute unit. It is noted that Wolcott teaches wherein spectrum analysis capabilities are provided ([0065]), but not to extract the vital-sign signal.
Claims 4-6 include allowable subject matter by virtue of dependence on Claim 1.
Regarding Claim 7, the prior art fails to disclose wherein the compute unit is configured to perform a spectrum analysis on the phase variation signal to extract a vital-sign signal. It is noted that Wolcott teaches wherein spectrum analysis capabilities are provided ([0065]), but not to extract the vital-sign signal.
Claims 8-10 include allowable subject matter by virtue of dependence on Claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791